DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clamp must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 34d.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 34a’ and 76.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inlet and outlet must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
For claim 14, the limitation “polymer” is not stated in the specification. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the limitation “a first and second frame” is unclear matter as it is inconsistent to “the first and second frames”. The examiner suggests “first and second frames”. In addition, the limitation “the first and second frames” and “the first and second portions” lacks antecedent basis. 
For claim 4, the limitation “the first and second frames” lacks antecedent basis. 
For claim 5, the limitation “the first and second frame” lacks antecedent basis. 
For claim 6, the limitation “the first and second frames” lacks antecedent basis. 
For claim 9, “the cassettes” lacks antecedent basis. 
For claim 12, the limitation “the area” lacks antecedent basis. 
All other claims depending on one or more of the above rejected claims are also rejected the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 14 are rejected under 35 U.S.C. 102(a)1/(a)(2) as being anticipated by Choe (KR 100902783 B1).  Note, a machine translation of Choe is attached and referenced to herein. 
For claim 1, Choe discloses An incubator for fish eggs skeins comprising: a water-resistant cassette having a first (210) and second (220) frame each presenting a water- permeable face (100), the first and second frames adapted to move between an open state, in which a fish egg skein may be uncoiled and placed between the first and second frame, and a closed state, where the first and second frames flank the fish egg skein to resist coiling of the fish egg skein by proximity of the water-permeable faces of the first and second frames on either side of the fish egg skein (functional recitation to which the frames are capable of having an open and closed state in order to insert the fish eggs for incubation); and a clamp (from the translation: “The separate means for coupling the upper outer frame 210 and the lower outer frame 220 is not particularly limited, and the upper outer frame 210 and the lower outer frame 220 can be combined and separated and any It is possible. For example, one of the upper outer frame 210 and the lower outer frame 220, the protrusion is formed, the other side is formed with a groove corresponding to the protrusion (aka, tick) to easily combine and separate It is possible.”) releasably holding the first and second portions in the second state.  
For claim 7, Choe discloses the incubator of claim 1 wherein the cassette has a neutral or negative buoyancy (from the translation: “Preferably, the incubator according to the present invention is slightly lower than the water so as to sink slightly under the water without sinking deeply in the water. It is suitable to use materials with high specific gravity.").
For claim 14, Choe discloses the incubator of claim 1 wherein the cassette is a polymer material (from the translation: “In addition, the outer frame 200 is preferably made of a plastic material” as plastic is known as a polymer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choe (as above). 
Regarding claim 2, Choe teaches the incubator of claim 1, and further teaches wherein the water-permeable faces provide a lattice (100) of water-resistant struts (horizontal and vertical members defining the lattice) defining lattice openings, but is silent about having an area of at least one square centimeter. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention having an area of at least one square centimeter in the apparatus of Choe, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the user’s preference, if the user wishes to allow for more water to pass through the lattice, than they can make the opening of the lattice wider.). In re Aller, 105 USPQ 233.
Regarding claim 12, Choe teaches the incubator of claim 1, and further teaches water-permeable faces as stated above, but is silent about wherein the area of the water-permeable faces is at least 200 cm2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the area of the water-permeable faces is at least 200 cm2 in the apparatus of Choe, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on how many fish egg skein the user would like to insert into a cassette, the size of the area can be altered to the users preference). In re Aller, 105 USPQ 233.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Choe (as above) as applied to claim 1 above, and further in view of Gagliano (US 5269254 A). 
Regarding claim 3, Choe teaches the incubator of claim 1, and further teaches wherein the water-permeable face of the first frame provides a peripheral border, but is silent about around a central opening comprising at least 50% of an area of the water-permeable face.
Gagliano teaches in the same field of endeavor of raising aquatic animals as Choe, the apparatus of Gagliano comprising a water-permeable face (26 of Gagliano) of the first frame (11 of Gagliano) around a central opening (30 and Figs. 1-7 of Gagliano) and describes the dimensions of the central opening (Col. 5, lines 28-33 of Gagliano) of an area of the water permeable face. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a central opening and describe the dimensions of the central opening of an area of the water permeable face as taught by Gagliano in the apparatus of Choe, in order to allow the water to circulate around the peripheral border and into the central opening in case the water-permeable faces were to be blocked with foreign objects and the user may prefer to regulate the size of the central opening to allow a certain amount of water to flow into the central opening. 
The combination of Choe as modified by Gagliano would result in the frames (from Choe) provides a peripheral border around the central opening (as relied on Gagliano) in order to allow the water to circulate around the peripheral border and into the central opening in case the water-permeable faces were to be blocked with foreign objects and the user may prefer to regulate the size of the central opening to allow a certain amount of water to flow into the central opening.
The combination of Choe as modified by Gagliano is silent about wherein a central opening comprising at least 50% of an area of the water-permeable face. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a central opening comprising at least 50% of an area of the water-permeable face in the apparatus of Choe as modified by Gagliano, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the user’s preference, the user may prefer to regulate the size of the central opening to allow a certain amount of water to flow into the central opening.). In re Aller, 105 USPQ 233.
Regarding claim 4, the combination of Choe as modified by Gagliano would result in wherein the second frame provides a lattice structure (second frame with lattice as taught in Choe) aligned with the central opening (as modified with Gagliano) when the first and second frames are in the closed state. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choe (as above) as applied to claim 1 above, and further in view of Alvestad (NO 322657 B1). Note, a machine translation of Alvestad is attached and referenced to herein.
Regarding claim 5, Choe teaches the incubator of claim 1, and further teaches wherein at least one of the water-permeable faces of the first and second frame in the closed state as stated above, but is silent wherein spaced apart by a gap of least one-half millimeter and provide protruding nubs extending into the gap to engage the fish egg skein.  
Alvestad teaches in the same field of endeavor of raising aquatic animals as Choe, the apparatus of Alvestad comprising a gap (4 in Fig. 1 and from the translation: “Open channels 4 will be formed between the rows, where the fry can lie. The ducts 4 have a width sufficient to provide good support and prevent plum bag lubrication. It should be noted that both the support rods and the spread rods will disperse the fry, restrict their movement and further serve as support for the fry during the incubation phase.” of Alvestad) and provide protruding nubs (2 and 3 in Fig. 1 of Alvestad) extending into the gap to engage the fish egg skein (functional recitation because in the closed position, the nubs on the frames would engage the fish egg skein). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a gap between the frames and protruding nubs as taught by Alvestad in the incubator of Choe extending into the gap to engage the fish egg skein as taught by Alvestad in the apparatus of Choe, in order to restrict the movement of the egg skein and act as a support. 
The combination of Choe as modified by Alvestad is silent about of least one-half millimeter. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have of least one-half millimeter in the apparatus of Choe as modified by Alvestad, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the user’s preference, they may want to adjust the gap size to restrict the movement of the egg skein and to prevent the egg skein from being penetrated if the gap was too narrow). In re Aller, 105 USPQ 233.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choe (as above) as applied to claim 1 above, and further in view of Tian (CN 110447579 A). Note, a machine translation of Tian is attached and referenced to herein. 
Regarding claim 6, Choe teaches the incubator of claim 1, and further teaches a first and second frame as stated above, but is silent about wherein the first and second frames are joined at one edge by a hinge to pivot respectively by rotation of the hinge between the open state and closed state.  
Tian teaches in the same field of endeavor of raising aquatic animals as Choe, the apparatus of Tian comprising how the first and second frames (Fig. 1 depicts frames 1 in open state of Tian) are joined at one edge by a hinge (7 in Fig. 1 of Tian) to pivot respectively by rotation of the hinge between the open state and closed state (from the translation: “Further, the side of described two baskets is fixedly connected by hinge; The other side of described two baskets It is fixed by snap.” of Tian). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second frames of Choe be joined at one edge by a hinge to pivot respectively by rotation of the hinge between the open state and closed state as taught by Tian by a hinge to pivot respectively by rotation of the hinge between the open state and closed state as taught by Tian in the apparatus of Choe, in order to have the two frames attached and aligned so that one frame does not get detached and misplaced.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choe (as above) as applied to claim 1 and 7 above, and further in view of Kania (US 20080245310 A1).	
Regarding claim 8, Choe teaches the incubator of claim 7, and further teaches wherein the cassette has a center of buoyancy and water permeable faces as stated above, but is silent about urging into a vertical orientation in water.  
Kania teaches in same field of endeavor of raising fish as Choe, the apparatus of Kania comprising cassette (3) with a center of buoyancy urging the water-permeable faces (faces of ref. 3) into a vertical orientation in water (due to the weight of the added mount of polymer foam 10 per para. 0052). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add weight as taught by Kania to the cassette of Choe so as to urge the cassette into vertical orientation in order to prevent the frames from floating to the top of the surface, causing the fish eggs to dry up, and instead to sink to the proper depth.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choe (as above) as applied to claim 1 above, and further in view of Jun (KR 101065623 B1). Note, a machine translation of Jun is attached and referenced to herein.
Regarding claim 9, Choe teaches the incubator of claim 1, but is silent about further including a receiving tray having guides for slidably receiving opposed edges of multiple of the cassettes in the closed state with the water- permeable faces vertically oriented and the multiple cassettes spaced apart parallel to each other for waterflow therebetween. 
Jun teaches in same field of endeavor of raising fish as Choe, the apparatus of Jun comprising a receiving tray (10 in Figs. 1-3 of Jun) having guides (3a of Jun) for slidably receiving opposed edges of multiple of the cassettes in the closed state (1 in Figs. 1-3 of Jun) with the water- permeable faces vertically oriented (Fig. 3  and  from the machine translation: “In each of the mounting plate 3, a plurality of mounting grooves 3a for inserting the fertilized egg mounting plate 1 are cut in a vertical direction at regular intervals” of Jun) and the multiple cassettes spaced apart parallel to each other (Fig. 3 of Jun) for waterflow therebetween. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a receiving tray having guides for slidably receiving opposed edges of multiple of the cassettes in the closed state with the water- permeable faces vertically oriented and the multiple cassettes spaced apart parallel to each other for waterflow therebetween as taught by Jun in the apparatus of Choe, in order to prevent the cassettes from moving and hitting the other cassettes which can lead to damaging the fish eggs.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Choe (as above) as modified by Jun (as above) as applied to claim 1 and 9 above, and further in view of Zenger (US 4180012 A).
Regarding claim 10, Choe as modified by Jun teaches the incubator of claim 9, and further teaches multiple cassettes, but is silent wherein the tray provides an inlet receiving downwardly flowing water at one end to discharge that water beneath the multiple cassettes for upward flow therebetween and wherein the tray provides an outlet for receiving water after flow between the multiple cassettes to discharge that water to the inlet of a second tray positioned beneath the tray.  
Zenger teaches in same field of endeavor of raising fish as Choe as modified by Jun, the apparatus of Zenger comprising a tray that provides an inlet (24 of Zenger) receiving downwardly flowing water at one end (Fig. 3 of Zenger) to discharge that water beneath the multiple cassettes for upward flow therebetween (Fig. 3 and Col. 3, lines 28-31 of Zenger) and wherein the tray provides an outlet (22 of Zenger) for receiving water after flow between (Fig. 3 and Col. 3, lines 31-37 of Zenger) the multiple cassettes to discharge that water to the inlet of a second tray (4 in Figs. 1, 3 of Zenger) positioned beneath the tray (Fig. 3 and Col. 3, lines 20-38 of Zenger).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the tray of Choe as modified by Jun with an inlet receiving downwardly flowing water at one end to discharge that water beneath the multiple cassettes for upward flow therebetween and wherein the tray provides an outlet for receiving water after flow between the multiple cassettes to discharge that water to the inlet of a second tray positioned beneath the tray as taught by Zenger in the apparatus of Choe as modified by Jun, in order to make sure the cassettes are getting enough water so that the eggs do not dry out and become destroyed and also to allow the other trays to receive water for an even distribution of water and providing a convenience for the user where the trays below would be filled with water instead of the user having to fill each tray. 
Regarding claim 11, Choe as modified by Jun and Zenger teaches the incubator of claim 10, and further teaches wherein the second tray (4 in Fig. 1 of Zenger) is substantially identical to the first tray (4 in Fig. 1 of Zenger). 
 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Choe (as above) as applied to claim 1 above, and further in view of Cloarec (FR 2891109 A1). Note, a machine translation of Cloarec is attached and referenced to herein.
Regarding claim 13, Choe teaches the incubator of claim 1, but is silent about further including a hanger providing a hook for pivotally attaching the hanger to a supporting structure, the hanger releasably attachable to the cassette to suspend the cassette with the water permeable faces substantially vertical beneath the hook.
Cloarec teaches in same field of endeavor of raising fish as Choe, the apparatus of Cloarec comprising a hanger (1 of Cloarec) providing a hook (16 of Cloarec) for pivotally attaching the hanger to a supporting structure (5 of Cloarec), the hanger releasably attachable to the cassette (2 of Cloarec) to suspend the cassette with the water permeable faces substantially vertical beneath the hook (Fig 4 of Cloarec).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the hanger of Choe as modified by Cloarec with a hook for pivotally attaching the hanger to a supporting structure, the hanger releasably attachable to the cassette to suspend the cassette with the water permeable faces substantially vertical beneath the hook as taught by Cloarec in the apparatus of Choe, in order to suspend the cassette in the event the user wishes to have the cassette out of the water.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jorgensen (US 5293838 A) teaches a fish incubator with multiple cassettes in the vertical position.  
Salter (US 4014293 A) teaches a fish incubator with a tray.
Wiegardt (US 3766888 A) teaches a fish incubator that has stacked trays that allow for water flow between the trays.
Li (US 20180127699 A1) teaches a fish incubator where the eggs can be between two portions that act as frames. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR ALMATRAHI whose telephone number is (571)272-2470. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR ALMATRAHI/Examiner, Art Unit 3643    
11/14/2022



/Son T Nguyen/Primary Examiner, Art Unit 3643